                Case 3:19-cv-05552-MAT Document 21 Filed 04/20/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 9                                     TACOMA DIVISION

10   DANIEL J.,                                         Civil No. 3:19-CV-05552-MAT

11            Plaintiff,

12            vs.                                        ORDER

13   COMMISSIONER OF SOCIAL SECURITY,

14            Defendant.

15            Based on the stipulation of the parties it is hereby ORDERED that the above- captioned

16   case be reversed and remanded, pursuant to sentence four of 42 U.S.C. § 405(g), for further

17   administrative proceedings, including the following actions:

18   •   The ALJ will conduct a new hearing, further develop the record and issue a new decision;

19   •   The ALJ will update the record and adjudicate the periods of September 27, 2011, through

20       January 27, 2015, and April 29, 2017, through February 21, 2019;

21   •   The ALJ will add to the record the evidence from Christina Mcghee, ARNP, and Keith J.
22
         Krueger, Ph.D. and any other relevant evidence;
23
     •   Due to the expanded record, the ALJ will obtain additional medical expert testimony;
24

     Page 1         ORDER - [3:19-CV-05552-MAT]
               Case 3:19-cv-05552-MAT Document 21 Filed 04/20/20 Page 2 of 2


 1
     •   The ALJ will reevaluate and further develop the opinion evidence of record, including but
 2
         not limited to the evidence from Robert Lang, M.D., and Peter Weiss, Ph.D.;
 3
     •   The ALJ will reevaluate steps two and three of the sequential evaluation process;
 4
     •   The ALJ will reevaluate Plaintiff’s subjective complaints;
 5
     •   The ALJ will reevaluate Plaintiff’s RFC pursuant to SSR 96-8p; and
 6
     •   The ALJ will reevaluate steps four and five of the sequential evaluation process with the
 7
         assistance of a vocational expert, as necessary.
 8
     •   The ALJ will review the decision dated February 14, 2020, and provide a rationale for any
 9
         significant difference between those findings and the findings in the present case.
10
         Upon proper presentation, this Court will consider Plaintiff’s application for costs and
11
     attorney’s fees under 28 U.S.C. § 2412(d).
12
              DATED this 20th day of April, 2020.
13

14

15
                                                            A
                                                            Mary Alice Theiler
                                                            United States Magistrate Judge
16

17

18   Presented by:

19   s/ Franco L. Becia
     FRANCO L. BECIA
20   Special Assistant United States Attorney
     Office of the General Counsel
21   Social Security Administration
     701 Fifth Avenue, Suite 2900 M/S 221A
22   Seattle, WA 98104-7075
     Telephone: (206) 615-2114
23   Fax: (206) 615-2531
     franco.l.becia@ssa.gov
24

     Page 2      ORDER - [3:19-CV-05552-MAT]
